                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF TENNESSEE
                              KNOXVILLE DIVISION


 MARK NOTTAGE,                               }
                                             }
               Plaintiff,                    }
                                             }
 v.                                          }       CASE NO.: 3:18-cv-00516
                                             }       McDONOUGH/POPLIN
 RONALD COLEMAN,                             }
                                             }
               Defendant.                    }


                                     NOTICE OF APPEAL


        Notice is hereby given that Mark Nottage, hereby appeals to the United States Court of

 Appeals for the Sixth Circuit the Judgment granting Defendant’s Motion for Summary Judgment

 entered in this action on the 24th day of November, 2020.

        Respectfully submitted this 23rd day of December, 2020.

                                      MARK NOTTAGE


                                      By: /s/ James Friauf
                                      James W. Friauf (#027238)
                                      LAW OFFICE OF JAMES W. FRIAUF, PLLC
                                      9724 Kingston Pike, Suite 104
                                      Knoxville, Tennessee 37922
                                      Tele: (865) 236-0347
                                      Fax: (865) 512-9174
                                      Email: james@friauflaw.com
                                      Our File No.: 18-063-CIV

                                      Attorney for Plaintiff, Mark Nottage

 Cc: Rhonda Bradshaw, Esq.
     United States Court of Appeals for the Sixth Circuit




Case 3:18-cv-00516-TRM-DCP Document 83 Filed 12/23/20 Page 1 of 1 PageID #: 493
